Citation Nr: 1409547	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-28 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus with bilateral calcaneal spurs, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to November 1976

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was previously remanded by the Board in April 2011.  The Veteran appeared at an August 2010 Travel Board hearing before the undersigned.  A transcript is of record.  

Certain evidence suggests that the Veteran is unemployed due in part to his service connected foot disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Board finds that the evidence of record reasonably raises the question of whether a TDIU is warranted as a result of his bilateral pes planus with bilateral plantar calcaneal spurs.  Id.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that, in addition to the paper claims file, there is an electronic file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's bilateral pes planus has at no point during the appeals period been manifested by severe disability productive of objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities, either unilaterally or bilaterally.

2.  The Veteran's bilateral plantar calcaneal spurs have been productive of symptoms and functional impairment more nearly approximating moderately severe foot disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected bilateral pes have not been met for the period under appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5276 (2013). 

2.  The criteria for a separate disability rating of 20 percent for the Veteran' service-connected bilateral plantar calcaneal spurs have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5284 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the issue of entitlement to a TDIU is being remanded for further development, and therefore a discussion of the impact of the VCAA with respect to that matter is unnecessary.

VA has satisfied its duty to notify the Veteran pursuant to the VCAA.  See 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2008 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Board finds that VA complied with the assistance provisions set forth in the law and regulations.  All available pertinent in-service and VA records have been obtained.  The Veteran was afforded VA examinations in April 2008, December 2009, and May 2011.  Taken together, these examinations contain sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  Moreover, the most recent development sought complied with the Board's April 2011 remand instructions.  No additional pertinent evidence has been identified by the Veteran as relevant to this appeal.  In particular, there is no argument or indication that the disability has increased in severity since the last medical evaluation of record.  

Laws and Regulations

The Veteran seeks entitlement to a disability rating greater than 10 percent for his service-connected bilateral pes planus with bilateral plantar calcaneal spurs.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for increase was received on March 27, 2008, the period for consideration is from March 27, 2007 to the present.   

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Under Diagnostic Code 5276, a 10 percent rating for pes planus is warranted for moderate disability, manifested by a weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for severe disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities are present unilaterally.  A 30 percent rating is warranted if severe disability and the related symptomatology are present bilaterally.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

At the outset, the Board notes that SSA records related to the Veteran's ability to perform certain activities are of record, but that such are related to a primary diagnosis of "disorders of the back (discogenic and degenerative)," and a secondary diagnosis of "osteoarthritis and allied disorders."  As these do not appear to address the symptomatology of his service-connected foot disability, they are indicative only of certain functional impairments noted in other examinations of record; discussion of them would therefore be repetitive.

On June 2007 examination in conjunction with his claim for SSA disability benefits, the Veteran reported pain in his feet, and that he was unable to continue working as a mechanic due in part to such pain.  He indicated difficulty with prolonged standing, and being able to walk for about five minutes and to drive a car for 35 minutes before he was compelled to rest.  The examiner noted no gross joint deformities other than third degree bilateral pes planus.  The examiner opined that he retained the capacity to occasionally lift or carry a maximum of ten pounds for up to one-third of an eight-hour workday; that he could frequently carry or lift a maximum of ten pound for one to two thirds of an eight hour workday; that he could stand or walk with normal breaks for a total of at least two hours in an eight hour workday; and that he could sit with normal breaks for a total of about six hours in an eight hour workday.

A July 2007 Physical Residual Functional Capacity Assessment conducted by the SSA noted the Veteran's capacity to push or pull was unlimited, and that he had occasional postural limitations (climbing, balancing, stooping, kneeling, crouching, or crawling).  

On April 2008 VA examination, the Veteran reported bilateral foot pain and lack of endurance while standing and walking.  He also reported left foot swelling, with flare-ups at least weekly, triggered by walking.  He indicated he could stand for 15 to 30 minutes, and could not walk more than a few yards.  The Veteran reported using orthotic inserts with "fair" efficacy.  He also indicated that he had retired in October 2007 due to medical complications, specifically related to his back and feet.  The April 2008 physical examination showed objective evidence of painful motion, specifically upon palpation of the left and right forefeet.  There was no objective evidence of swelling of either foot, but bilateral tenderness was noted on the forefeet.  The examiner noted no instability, weakness, abnormal weight bearing, skin or vascular foot abnormalities, malunion or nonunion of the tarsal or metatarsal bones, or evidence of other abnormalities in either foot.  Achilles alignment was normal bilaterally, with no forefoot or midfoot malalignment.  Neither foot exhibited pronation, though both were painful upon manipulation.  Both feet had the weight bearing line on the lateral sides.  The examiner noted varus and valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula on the right forefoot.  X-rays showed minimal arthritic narrowing of the first metatarsophalangeal (MTP) joint, slightly greater on the right than left, as well as bilateral calcaneal spurring (left worse than right).  No acute osseous abnormality was detected.  The examiner indicated that the Veteran's pes planus had significant general occupational effects due to decreased mobility, and caused mild to moderate impairment to daily activities (i.e. chores, exercise, sports, traveling), due to pain on prolonged standing.

In February 2009, the Veteran received a private evaluation of his feet from Clair L. Bello, III, D.P.M.  He complained of bilateral throbbing and aching which increased with walking and standing, as well as with pressure to the big toe joint.  He also reported joint pain.  The examiner noted a rectus foot type with mild gastroc-soleus equinus deformity.  She noted pain-free motion of the ankle, subtalar, and midtarsal joints, with no crepitus.  The Veteran was diagnosed with bilateral painful limbs, right HAV deformity (bunion), right foot bursitis, left foot tailor's bunion, left foot bursitis, and bilateral keratoderma.

On December 2009 VA foot examination, the Veteran reported left foot pain, swelling, stiffness, fatigability, weakness, and lack of endurance (while standing), right foot pain, stiffness, and fatigability (while standing and walking), and swelling, weakness, and lack of endurance (while standing).  He denied any flare-ups of foot joint disease and indicated he could stand for up to one hour, and walk between a quarter and a full mile.  On physical examination, the examiner found no evidence of swelling, instability, weakness, abnormal weight bearing, or other abnormalities.  There was evidence of painful motion, specifically upon manipulation of the left foot, and complaints of pain in the right foot.  Achilles alignment was normal bilaterally, with no signs of forefoot or midfoot malalignment or pronation.  The location of the weight bearing line on the left foot was medial to the great toe.  X-rays showed a small plantar calcaneal spur, and mild osteoarthritis in the first MTP joint.  The examiner noted the Veteran was unemployed, and that his bilateral pes planus had a mild effect on chores, exercise, and sports.  

At his August 2010 hearing, the Veteran indicated his foot disability prevented him from walking normally or standing for prolonged periods of time.  He also reported  that he could not hold a job due to his disability, that his feet swell, and that he walks on their sides.

On May 2011 VA examination, the Veteran reported bilateral foot pain, swelling, heat, redness, fatigability, and weakness (while standing and walking).  He also reported bilateral stiffness (while standing, walking, and at rest).  The Veteran reported additional swelling in the ankle, and that stiffness, fatigability, and weakness were also primarily in the ankle.  He also reported numbness and tingling.  Weekly or more often flare-ups of foot joint disease were reported.  He indicated he was unable to stand for more than a few minutes, and unable to walk more than a few yards.  The Veteran reported using orthotic inserts and corrective shoes.  On physical examination, the examiner noted no evidence of swelling in either foot.  He did note pain with "going up on toes" and plantarflexing and dorsiflexing the feet.  Tenderness was noted on the ball of the feet and posterior heels.  The pain in the posterior heels also caused instability.  Weakness was noted during plantarflexion, and the Veteran's "unusual shoe wear pattern" indicated abnormal weight bearing.  Achilles alignment was normal bilaterally with no forefoot or midfoot malalignment.  There was mild pronation bilaterally, with painful manipulation.  The Veteran's weight bearing line was over the great toe.  The examiner indicated the Veteran's foot pain associated with pes planus had a moderate effect on chores and driving, a severe effect on shopping, and prevented exercise, sports, recreation, or traveling.  He also indicated that foot pain associated with bilateral calcaneal spurs have severe effects on chores and shopping, a moderate effect on traveling and driving, and prevented exercise, sports, and recreation.  

The Board finds that the evidence of record does not meet the pes planus criteria for a rating in excess of 10 percent.  In so finding, the Board notes that, while the Veteran's most recent May 2011 VA examination indicates there is pronation (which was absent in prior examinations), it is mild, while the criteria for a 20 or 30 percent rating refers to objective evidence of "marked deformity."  Moreover, while the Veteran has consistently exhibited pain on manipulation and use, there is no indication that such pain is accentuated.  There is also no evidence of characteristic callosities.  Finally, aside from localized redness and swelling noted in a private February 2009 examination, there has been no other evidence of such throughout the appeals period.  In this regard, the Board acknowledges the Veteran's consistent report of swelling, and that he is competent to report such observations.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Board notes that such has not been observed on any other examination, aside from the February 2009 private examination.  Even there, such swelling was attributed to bursitis rather than the service-connected disabilities.  Moreover, even assuming his pes planus does produce swelling, it would still amount to only one of the contemplated symptoms under the criteria for a higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  In light of the above, the Board finds that the evidence does not show that the Veteran's bilateral pes planus has been manifested by severe disability warranting a rating in excess of 10 percent.

The Board notes here that the service connected disability has to date been described as pes planus with bilateral plantar calcaneal spurs with a 10 percent rating.  However, after reviewing the totality of the evidence, the Board finds an arguable basis for awarding a separate 20 percent rating for the bilateral spurs under Diagnostic Code 5284.  The May 2011 VA examiner separated the effects of his foot pain due to his calcaneal spurs from pain due to pes planus.  The examiner opined that his foot pain due to calcaneal spurs had moderate to severe effects on some daily activities, while preventing others entirely.  The Board views this medical comment as supporting a finding of moderately severe impairment due to the spurs.  Under 5284, a 20 percent raging is warranted.  However, the overall evidence does not show severe impairment due to the spurs alone.  Some of the symptoms and impairment are shown to be due to nonservice-connected foot disorders.  

Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disabilities at issue.  A referral for extraschedular consideration is therefore not warranted. 


ORDER

A rating in excess of 10 percent for bilateral pes planus is not warranted.  The appeal is denied to this extent.

A separate rating of 20 percent for bilateral plantar calcaneal spurs is warranted.  To this extent, the appeal is granted. 


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation.  Rice, 22 Vet. App. at 453-54.  As such, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As mentioned above, the Veteran indicated at multiple points during the appeal that he is unable to hold a job, due in part to his foot disability.  

The Board finds that additional development is required with regard to the issue of entitlement to a TDIU.  Specifically, the RO must provide the Veteran with appropriate notice and formally adjudicate the TDIU claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should provide the Veteran appropriate notice under the VCAA for a TDIU claim.

2.  After completion of the above and any further development deemed necessary, the RO should formally adjudicate the TDIU claim.  The Veteran should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


